Citation Nr: 1612652	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  08-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 through August 1989.

This issue was inferred by the Board in a June 2013 decision, and referred to the agency of original jurisdiction (AOJ) for further development.  Specifically, the Board requested an additional VA medical opinion be obtained.  The requested development has been completed and this matter has properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2010 the Veteran provided testimony at the RO before the undersigned Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is currently assigned a 50 percent rating based on depressive reaction, a 20 percent rating for spondylosis of the cervical spine, and a 20 percent rating for spondylosis of the lumbar spine, as well as additional noncompensable ratings.  Because the Veteran has a single disability ratable in excess of 40 percent, and has a combined disability rating of 70 percent, he meets the standard for TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, TDIU may be granted if the VA determines he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  However, as will be discussed below, the evidence does not establish the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

At the onset, the Board notes that in January 2014 the VA asked the Veteran to complete the application for TDIU, including details of his occupation and education history, however to date the Veteran has not responded.  As a result, the available evidence is not clear on the level of education obtained by the Veteran.

The evidence reflects the Veteran retired from the Navy in 1989, where he worked as an aviation storekeeper.  After service he worked at various jobs, including working part-time in lawn maintenance in April 2007.  In April 2009 he was noted to be working part-time in maintenance.  During a June 2014 VA examination, the examiner noted the Veteran reported he had been unemployed since 2009, but he continued to work various odd jobs, including yard maintenance.  Therefore, the evidence suggests the Veteran has worked at various jobs throughout the period on appeal, however it does not establish he worked on a full-time basis.

The medical evidence suggests the Veteran's service-connected disabilities cause some degree of physical occupational impairment, especially his service-connected back and neck disabilities.  For example, during his April 2007 VA examination the Veteran reported his previous lawn maintenance work was too bothersome to his neck and back.  The examiner noted the Veteran's lower back was bothered by bending, prolonged sitting, or long vehicle rides.  Furthermore, in his March 2012 examination, the examiner noted the Veteran's back disability caused "significant" symptoms that were "incompatible with keeping a rigid work schedule."  He further explained the Veteran could not lift more than 20 pounds occasionally, and could not stand or walk for more than four hours.    Accordingly, the Veteran's own descriptions and the physical restrictions advised by his medical professionals establish he cannot maintain physically demanding employment.

However, the evidence does not suggest he cannot maintain sedentary employment.  Instead, during both his July 2008 and January 2014 VA examinations, the examiners opined his service-connected psychiatric disability would cause only "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks," but no reduced reliability or productivity.  The January 2014 examiner also specifically opined the Veteran's psychiatric condition would not impair his ability to work.  The most recent June 2014 VA examiner considered all the Veteran's service-connected disabilities and opined he was still capable of performing sedentary or light physical activity.  Finally, the Veteran himself has not described any occupational impairment from his psychiatric disability, or any other service-connected disability, which would impair his ability to perform sedentary employment.

Based on the foregoing, the Board notes the Veteran's service-connected back and neck disabilities do impair his ability to perform physically demanding work.  However, the Veteran has not asserted, and the evidence does not establish, his service-connected disabilities would impair his ability to obtain and maintain sedentary or light physical duty jobs.  Such employment would not counter his medically advised restrictions, including not lifting over twenty pounds.  See March 2012 VA treatment record.  Furthermore, the June 2014 examiner specifically opined the claims file did not contain any objective evidence suggesting the Veteran experienced mind or body impairment which would render it impossible for an average person to maintain employment.  Therefore, although the Veteran meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), the evidence does not establish he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the elements of entitlement to TDIU have not been met and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in January 2014, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established and the criteria for establishing TDIU, and was provided after this appeal was inferred by the Board in a June 2013 decision, as discussed above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service VA treatment records have been obtained and associated with the claims file, and the Veteran has not indicated he received any relevant private treatment.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  Although the issue on appeal was not separately before the Board at the time of this hearing, the VLJ and the Veteran's representative specifically asked questions regarding the level of occupational impairment as a result of the Veteran's service-connected disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding relevant medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.


The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


